Citation Nr: 1722920	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-20 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for right shoulder strain.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1973 to November 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

The Board most recently remanded this matter in June 2016.  Following an attempt to complete the requested development, the AOJ, in March 2017, issued a supplemental statement of the case (SSOC) which included, in addition to the increased rating claim on appeal, two service connection issues (service connection for a right shoulder muscle strain and service connection for a right shoulder cuff tear).  In the June 2016 remand, the Board asked in relevant part that, on examination, the examiner opine as to whether it is at least as likely as not that the Veteran's right rotator cuff tear and/or degenerative arthritis are in any way related to his service-connected right shoulder strain.  At no time, however, did the Board instruct the AOJ to adjudicate claims for service connection for these additional disabilities-or in any way intimate that these additional issues were on appeal.  

In the March 2017 SSOC, the AOJ included issues of entitlement to service connection for a right shoulder muscle strain and a right shoulder rotator cuff tear-in addition to the increased rating claim on appeal.  In the attached cover letter, the AOJ erroneously stated that the SSOC "is not a decision on any new issues."  The service connection issues included in the SSOC are new issues first adjudicated in that document.  Most importantly, they are not on appeal, as the Veteran has not perfected (or even initiated) an appeal of their denial.  The Board reiterates that the only issue currently on appeal is the increased rating claim addressed herein.  

REMAND

In the initial remand in April 2015, the Board found that a new VA examination was required in order to evaluate the current degree of impairment of the Veteran's service-connected right shoulder strain.  A VA examination was provided in May 2015.  Subsequently, in June 2016, this matter was again remanded by the Board for a new VA examination and medical opinion as a result of later right shoulder surgery.  A VA examination and medical opinion was provided in November 2016.  Nevertheless, in spite of the ROs efforts in procuring these VA examinations, the Board finds that they are inadequate for rating purposes.  Both the May 2015 and November 2016 VA examinations failed to document range of motion testing on both active and passive motion and weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  As such, these examinations are inadequate, and a new VA examination must be provided. 

The Board further notes that the November 2016 VA medical opinion is also inadequate in other regards.  In pertinent part, the November 2016 VA examiner failed to comply with the June 2016 remand.  Specifically, the VA examiner was instructed to opine as to whether it is at least as likely as not that the Veteran's right rotator cuff tear and/or degenerative arthritis is attributable to the right shoulder strain.  The examiner was also instructed to distinguish between symptomatology of service-connected versus nonservice-connected disabilities.  However, while the examiner found that the Veteran's right shoulder rotator cuff tear and arthritis were less likely than not proximately due to or the result of this service-connected right shoulder strain, the examiner did not distinguish between the symptoms associated with the nonservice-connected right shoulder conditions and the service-connected right shoulder disability.  See Stegall v. West, 11 Vet. App. 268 (1998) (which stipulates that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand).  Therefore, on remand the examiner must distinguish between the symptomatology of service-connected, versus nonservice-connected, right shoulder disabilities.  

The November 2016 VA examiner also failed to consider and discuss adequately the Veteran's lay statements regarding symptomatology.  Particularly, in providing a rationale to support her opinion, the examiner indicated that the Veteran did not have a pattern of chronic right shoulder symptoms during his time of service or in the years proximal to service.  However, this is contradicted by the Veteran's reports that his right shoulder pain has continued since service.  See November 2016 VA Examination and VAMC records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).   The Board notes that the Veteran is competent to describe symptoms of shoulder pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).   Accordingly, the Board finds that, on remand, the examiner must consider and discuss the Veteran's lay statements regarding continued right shoulder symptoms since service.  

Although the Board regrets the additional delay caused by this additional remand, VA must supplement the record by ordering another medical examination, as the current medical evidence is inadequate.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records dated after September 2016 and any relevant private medical records and associate the documents with the claims file.  All attempts to obtain these records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to assess the current severity of his service-connected right shoulder strain.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  All indicated studies should be completed, including range of motion testing.  All findings must be fully reported.  In particular, the examiner should:

a)  distinguish the symptoms attributable to the Veteran's service-connected right shoulder strain from any symptoms associated with the nonservice-connected right shoulder conditions, including any right rotator cuff tear and/or degenerative arthritis of the right shoulder (to the extent possible).  If the examiner is unable to determine what measure of the Veteran's right shoulder impairment is attributable to the service-connected condition versus any other right shoulder disabilities that are not service-connected, then the examiner must expressly indicate this.

The examiner is advised that the Veteran is competent to report his symptoms/history since service (including but not limited to shoulder pain) and that such reports must be acknowledged and considered in formulating any opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so. 

b)  on range of motion testing, include testing in active motion and passive motion-and in weight-bearing and nonweight-bearing motions.  If such are not applicable, the examiner should state such along with an explanation.

c) address range of motion lost specifically due to pain and any functional loss during flare-ups.  The examiner should opine as to whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why.  

d)  discuss any weakened movement, excess fatigability with use, incoordination, and painful motion.
The examiner must provide a rationale for all opinions offered.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

3.  Finally, readjudicate the issue of entitlement to a disability rating greater than 20 percent for the service-connected right shoulder strain.  If the claim remains denied to any extent, the Veteran and his representative should be furnished an SSOC and provided with the appropriate opportunity to respond.  Then, the Veteran's appeal should be returned to the Board for further appellate review.  

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to help procure treatment records, and his failure to report for a VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board 



(CONTINUED ON NEXT PAGE)
or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

